

117 HR 381 IH: Pregnant Women Health and Safety Act of 2021
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 381IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Biggs (for himself, Mr. Duncan, Mr. Norman, Mr. Gaetz, Mr. Mooney, Mr. Budd, Mr. Gibbs, Mr. Rouzer, Mr. Gooden of Texas, Mrs. Hinson, Mr. Good of Virginia, Mr. Cawthorn, Mr. Moore of Alabama, Mr. Mullin, Mr. Johnson of Ohio, Mr. Allen, Mr. Keller, and Mr. Steube) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to prohibit certain abortion procedures, and for other purposes.1.Short titleThis Act may be cited as the Pregnant Women Health and Safety Act of 2021.2.Requirement for physicians relating to the performance of abortions(a)In generalChapter 74 of title 18, United States Code, is amended—(1)in the chapter heading by striking Partial-Birth; and(2)by inserting after section 1531 the following:1532.Prohibition on certain procedures(a)DefinitionIn this section, the term physician means a doctor of medicine or osteopathy legally authorized to practice medicine and surgery by the State in which the doctor performs such activity, or any other individual legally authorized by the State to perform abortions.(b)RequirementsA physician who performs an abortion shall—(1)have admitting privileges at a hospital located within 15 miles from the principal medical office of the physician and the location in which the abortion is being performed; and(2)at the time of the abortion, notify the patient involved of the hospital location where the patient can receive follow-up care by the physician if complications resulting from the abortion arise.(c)OffenseIt shall be unlawful for a physician, in or affecting interstate or foreign commerce, to knowingly perform an abortion and, in doing so, fail to comply with subsection (b).(d)PenaltyAny physician who violates subsection (c) shall be fined under this title, imprisoned not more than 2 years, or both.(e)LimitationA woman upon whom a procedure described in subsection (c) is performed may not be prosecuted under this section, for a conspiracy to violate this section, or for an offense under section 2, 3, or 4 of this title based on a violation of this section..(b)Technical and conforming amendments(1)Chapter 74The table of sections for such chapter is amended by inserting after the item relating to section 1531 the following:1532. Prohibition on certain procedures..(2)Part IThe table of chapters for part I of title 18, United States Code, is amended by striking item relating to chapter 74 and inserting the following:74.Abortions1531.3.Requirement of abortion clinics(a)In generalSubject to subsection (b), as a condition for receiving any Federal funds or assistance, an abortion clinic shall—(1)be licensed by the State in which it is located; and(2)be in compliance with the requirements for ambulatory surgery centers under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), except for any requirement relating to a certificate of public need for State licensing purposes.(b)WaiverFor purposes of complying with subsection (a)(2) with respect to an abortion clinic, a State board of health may waive the application of certain structural requirements (as the Secretary of Health and Human Services determines appropriate).(c)DefinitionIn this section, the term abortion clinic means a facility, other than a hospital or ambulatory surgery center, in which first, second, or third trimester abortions are performed during any 12-month period.